Title: Edmund Bacon to Thomas Jefferson, [15] November 1817
From: Bacon, Edmund
To: Jefferson, Thomas


                    
                        Sir.
                         
              Novr 16th 15 1817.
                    
                    I find it is necessary that I should arrainge all my little might of money to the best advantage that none should lie without drawing Interst altho it would be compound interst yet I Consider it Just. I dont wish to draw a single dollar out of your hands if it soots you to give me interst upon the whole amount say  $1247.27. it is what I would Prefer. otherwise it would be more to my advantage to draw the common interst and Put it out with some one tho Prefer you would Keep it upon the above terms   I am Yours &C
                    
                        E: Bacon
                    
                